UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4665


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES MATTHEW PARSONS, a/k/a Prudy, a/k/a Pretty,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:07-cr-00008-RLV-DSC-1)


Submitted:   June 7, 2011                 Decided:   June 15, 2011


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James   Matthew      Parsons      pled    guilty,      pursuant   to    a

written plea agreement, to conspiracy to possess with intent to

distribute cocaine base and cocaine, in violation of 21 U.S.C.

§ 846 (2006), and using and carrying one or more firearms in

furtherance   of    a   drug   trafficking      crime,      in   violation    of    18

U.S.C.   § 924(c)(1)      (2006).      The     district       court   granted      the

Government’s motion for departure pursuant to U.S. Sentencing

Guidelines Manual § 5K1.1 (2007), and sentenced Parsons to 270

months’ imprisonment.       Finding no error, we affirm.

            Appellate counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he notes that Parsons

generally waived his right to appeal in the plea agreement but

questions     whether      defense       counsel        provided       ineffective

assistance at sentencing.           Parsons was notified of his right to

file a pro se supplemental brief, but he has not done so.                          The

Government elected not to file a responsive brief. ∗

            Appellate     counsel     contends       that     Parsons’s    district

court    counsel,   who    has    been       replaced    on      appeal,   provided


     ∗
       Because the Government has not sought enforcement of the
appellate waiver, we are not precluded from reviewing this
appeal.   United States v. Poindexter, 492 F.3d 263, 271 (4th
Cir. 2007) (stating that, if Anders brief is filed in case with
appeal waiver, Government’s failure to respond “allow[s] this
court to perform the required Anders review”).



                                         2
ineffective assistance at sentencing by failing to object to the

district court’s explanation of the sentence.                              An ineffective

assistance          of   counsel       claim    generally      is    not   cognizable        on

direct     appeal        but      instead      should    be    asserted      in     a    post-

conviction motion under 28 U.S.C.A. § 2255 (West Supp. 2010).

See United States v. Richardson, 195 F.3d 192, 198 (4th Cir.

1999).         We may address a claim of ineffective assistance on

direct    appeal         only     if   counsel’s       ineffectiveness       conclusively

appears from the record.                    United States v. Baldovinos, 434 F.3d

233,     239    (4th       Cir.     2006).           Because   the     record     does       not

conclusively establish that defense counsel was ineffective, the

claim is not cognizable on direct appeal.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,       of    his   right       to    petition    the   Supreme      Court       of   the

United States for further review.                      If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                        Counsel’s motion must state

that a copy thereof was served on the client.                          We dispense with

oral     argument        because       the     facts    and    legal    contentions          are



                                                 3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4